Case: 20-30270       Document: 00515414536         Page: 1    Date Filed: 05/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 20-30270                            May 13, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff−Appellee,

versus

NATALIE BARTON,

                                                  Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:19-CR-161-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       Natalie Barton appeals an order of detention pending trial. Barton is



       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 20-30270    Document: 00515414536       Page: 2   Date Filed: 05/13/2020


                                   No. 20-30270

charged with one count of conspiring to distribute and possess with the intent
to distribute anabolic steroids, three counts of distributing anabolic steroids,
one count of conspiring to misbrand drugs, and two counts of misbranding pre-
scription drugs. If convicted, she faces up to ten years in prison on each of the
counts involving the trafficking of anabolic steroids.

      “Absent an error of law,” we will uphold an order of pretrial detention “if
it is supported by the proceedings below.” That is a deferential standard of
review that this court equates to abuse of discretion. United States v. Rueben,
974 F.2d 580, 586 (5th Cir. 1992) (internal quotation marks and citation omit-
ted). Because the anabolic-steroid counts are proscribed by the Controlled
Substances Act and carry a ten-year maximum, there is a rebuttable presump-
tion that no condition or combination of conditions would reasonably assure
Barton’s appearance in court or the safety of the community.            18 U.S.C.
§ 3142(e)(3)(A).

      The record supports the findings that no conditions of release would rea-
sonably assure Barton’s presence in court or would reasonably assure the
safety of the community if Barton were released. See § 3142; Rueben, 974 F.2d
at 586; United States v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985). The district
court acknowledged that Barton’s family had lived in the community for a long
time. It determined, though, that Barton had an ability to obtain and use the
smallest bits of discarded information to create fraudulent identifications and
financial documents and had done so in an admitted attempt to go undetected
by law enforcement officials. Having found that no condition or combination
of conditions would reasonably assure Barton’s appearance in court or the
safety of the community, the district court was bound to order Barton detained
pending trial. See § 3142(e)(1).

      Barton contends that, in light of her cancer diagnosis and the COVID-19


                                        2
    Case: 20-30270     Document: 00515414536     Page: 3   Date Filed: 05/13/2020


                                  No. 20-30270

pandemic, the least restrictive condition of release would be home confinement
with monitoring by ankle bracelet. Those theories are conclusional and fail to
address the district court’s reasons for rejecting that assertion. In any event,
in light of the finding that no conditions of release will suffice, we do not need
to reach the issue of what conditions would be the least restrictive.

      The order of pretrial detention is AFFIRMED. The mandate shall issue
immediately.




                                        3